Citation Nr: 0122807	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-22 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUES

Entitlement to service connection for carcinoma of the rectum 
(claimed as colon cancer).

Entitlement to service connection for a respiratory 
condition.



REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 11 to July 3, 1945, 
in oceangoing service with the American Merchant Marine.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 1998 and later RO rating decisions that denied the 
claim for service connection for carcinoma of the rectum as 
not well grounded and that denied service connection for a 
respiratory disease on the merits.


FINDINGS OF FACT

1.  Carcinoma of the rectum was not present in service or 
until the 1990's, and it is not related to an incident of 
service, including exposure to asbestos.

2.  A chronic respiratory disease was not present in service 
or for many years after service, and the veteran's current 
respiratory problems are not due to an incident of service, 
including exposure to asbestos.


CONCLUSIONS OF LAW

1.  Carcinoma of the rectum was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

2.  COPD (chronic obstructive pulmonary disease), including 
radiographic abnormalities of the lungs, was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from May 11 to July 3, 1945, 
in oceangoing service with the American Merchant Marine.

A U.S. Public Health Service hospital summary shows that the 
veteran was treated in March 1942.  A history of pneumonia at 
the age of 2 or 3 years was noted.  The veteran complained of 
a slight cough and a stopped up nose.  The diagnosis was 
common cold.

A document from the Social Security Administration (SSA) 
dated in March 1982 shows that the veteran was awarded SSA 
disability benefits due to a bilateral foot condition.  There 
was no mention of carcinoma of the rectum or of respiratory 
problems in this document.

Service department, VA, and private medical records, 
including medical documents received from the SSA in 1997, 
show that the veteran was treated and evaluated for various 
problems in the 1970's, 1980's, 1990's, and 2000.  The more 
salient medical reports with regard to the claims being 
considered in this appeal are discussed below.

A VA medical report shows that X-rays were taken of the 
veteran's chest in April 1990.  The impression was 
questionable lesion lying posteriorly.  A CT (computed 
tomography) was recommended.  A report of CT of the thorax in 
July 1990 revealed findings most likely representing a 
posterior small herniation consistent with a Bochdalek hernia 
on the left with retroperitoneal fat density.

A service department medical report dated in November 1993 
notes that a chest X-ray of the veteran was reviewed for 
evidence of asbestosis.  Pleural thickening was observed 
consistent with asbestosis.

A VA report of X-rays of the veteran's chest in August 1994 
reveals no significant change from a previous study in April 
1990.  It was noted that the veteran had COPD, plate-like 
atelectasis or fibrotic scarring in the left lower lobe that 
was unchanged, and eventration of the left hemidiaphragm.

X-rays of the veteran's chest were taken at a VA medical 
facility in July 1995.  The impressions were COPD, unchanged; 
parenchymal scarring at the left lung base, unchanged; and 
suspected eventration of the left hemidiaphragm, unchanged.

A VA report shows that X-rays of the veteran chest were taken 
in August 1995.  The impressions were no acute interval 
change and COPD.

A VA report shows that the veteran was hospitalized from 
October to November 1995.  He underwent colonoscopy.  The 
diagnosis was carcinoma of the rectum.

A VA medical report shows that the veteran underwent low 
anterior resection with stapled anastomosis in November 1995.  
The postoperative diagnosis was carcinoma of the rectum.  

A VA report reveals that an X-ray of the veteran's chest was 
taken in November 1995.  The impressions were central line in 
good position with no evidence of pneumothorax, mild left 
linear atelectasis, and no major change from 1995.

A VA report reveals that X-rays of the veteran's chest were 
taken in April 1996.  The impressions were unchanged COPD, 
unchanged left basilar parenchymal scarring and/or 
atelectasis, and removal of the central venous line and the 
nasogastric tube.

A VA medical report shows that the veteran was hospitalized 
in June 1996 for colonoscopy.  It was noted that cancer not 
seen.  

An asbestos questionnaire was completed by the veteran in 
January 1998.  In it, he reported exposure while aboard a 
ship from 1941 to 1945 in service.  He reported that a VA 
physician told him at the time of surgery in 1995 that his 
colon cancer was directly the result of the exposure to 
asbestos.

The veteran underwent a VA medical examination in July 1999 
in order to determine the nature and extent of any 
respiratory disease and/or colon cancer, and to obtain 
opinions as to whether or not any such conditions were due to 
exposure to asbestos.  It was noted that the veteran had no 
recurrence of adenocarcinoma of the rectum.  The examiner 
opined that the veteran's adenocarcinoma of the rectum had 
been an isolated cancer occurring 50 years after his history 
of exposure to asbestos and that the likelihood of this 
cancer being related to asbestos exposure was remote.  With 
regard to the respiratory condition, it was noted chest X-
rays showed a mild left basilar atelectasis that was 
consistent with asbestosis and findings of COPD.  It was 
noted that the veteran had a history of smoking 3 packs of 
cigarettes per day from the age of 15 years, and that he had 
stopped smoking entirely in 1970.  The examiner requested 
pulmonary function tests before determining the extent of the 
veteran's respiratory disease caused by asbestos exposure.  

Pulmonary function studies at a VA medical facility in July 
1999 revealed lung volumes with total lung capacity 
indicative of hyperinflation and mild diffusion defect.  It 
was noted that the spirometric and lung volume data did not 
correlate, that the examiner did not trust the data, and that 
he recommended repeat pulmonary function testing at some 
time.

An addendum dated in September 1999 to the report of the 
veteran's VA medical examination in July 1999 notes that 
pulmonary function testing was critical when differentiating 
changes due to COPD versus asbestosis.  It was noted that the 
pulmonary function studies were spurious either due to the 
veteran's inability to perform the tests properly or due to 
leak of air in system.  It was noted that no conclusions were 
possible from the study and that repeat pulmonary functions 
tests were needed.  The examiner noted that the examination 
and chest X-ray report were most compatible with COPD.  
Atelectatic change alone on X-ray was not indicative of 
asbestosis and the absence of rales and other changes 
indicated that asbestosis was unlikely.

The veteran underwent another VA medical examination in 
November 1999 in order to determine whether or not he had 
asbestosis.  The examiner reviewed the veteran's medical 
history, including the January 1998 asbestos questionnaire.  
It was noted that a November 1993 medical report indicated 
the presence of pleural thickening on X-ray thought to be 
consistent with asbestosis, but that subsequent VA X-ray 
reports indicated COPD without pleural thickening.  The 
examiner requested additional chest X-ray of the veteran to 
specifically determine whether there was any evidence of 
asbestosis.  

VA X-rays of the veteran's chest were taken in November 1999.  
The report of those X-rays show no acute interval change in 
the prominent right paratracheal soft tissue prominence, the 
prominent upper thoracic scoliosis convex to the right or in 
the region of increased density in the left lower lung zone, 
posteromedially.  There was no acute infiltrate, atelectasis, 
effusion or pneumothorax.  The mildly prominent bibasilar 
markings appeared unchanged.  The impressions were no acute 
interval change in the above described findings, COPD, and 
right paratracheal soft tissue prominence in the region of 
increased density in the left lower lung zone posteromedially 
appearing similar to previous examination.

An addendum dated in January 2000 to the report of the 
November 1999 VA medical examination notes that the veteran's 
X-rays revealed no evidence of pulmonary asbestosis.  It was 
noted that the veteran had COPD.  It was noted that the 
findings on the pulmonary function tests were not likely due 
to asbestosis exposure as there was no evidence of pulmonary 
asbestosis.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim 
and eliminated the concept of a well-grounded claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

In this case, the Board finds that there is no additional VA 
duty to assist the veteran in the development of his claims 
for service connection for adenocarcinoma of the rectum and a 
respiratory condition.  The Board recognizes that the RO 
denied the claim for service connection for adenocarcinoma of 
the rectum as not well grounded, but a review of the record 
indicates that the RO considered all the evidence of record 
and that the veteran and his representative are familiar with 
the facts in this case and the appropriate statutory and 
regulatory provisions for establishing service connection for 
the claimed conditions.  The record also shows that the 
veteran and his representative have argued this case on the 
merits, that all relevant evidence has been obtained, and 
that examinations have been conducted specifically to 
determine the nature and extent of the claimed conditions and 
to obtain opinions as to whether or not these conditions are 
related to exposure to asbestos.  

The veteran and his representative have been provided with a 
statement of the case that discusses the pertinent evidence, 
the laws and regulations related to the claims, and that 
essentially notifies them of the evidence needed to prevail 
on the claims.  In February 2001, the RO sent the veteran and 
his representative a letter notifying them of the evidence 
needed to substantiate the claims and of VA's willingness to 
assist them in obtaining any relevant evidence.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been give the opportunity to 
submit written argument.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claims and 
that there is no prejudice to him by appellate consideration 
of the claims at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claims or for adjudication of the 
claim for service connection for adenocarcinoma of the rectum 
on the merits as required by the VCAA.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Hence, no further assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claims.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran asserts that the conditions being discussed in 
this decision are due to exposure to asbestos in service.  
The provisions of the Veterans Benefits Administration 
Adjudication Procedure Manual M21-1, Part VI, Paragraph 7.21 
must be considered and addressed by VA in the adjudication of 
claims based on exposure to asbestos in service.  Ashford v. 
Brown, 10 Vet. App. 120 (1997).  VAOPGCPREC 4-2000.  These 
provisions indicate that varieties of asbestos were used in 
military ship construction during World War II and the 
evidence shows that the veteran served in oceangoing service 
with the American Merchant Marine during World War II.  These 
manual provisions also require VA to perform all relevant 
development with regard to claims based on exposure to 
asbestos.  As noted above, no further assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims being considered in this appeal.  

The above-noted manual provisions require evidence of the 
claimed conditions and of evidence linking the claimed 
conditions to exposure to asbestos.  With regard to the claim 
for service connection for adenocarcinoma of the rectum, the 
medical evidence does not show the presence of this condition 
in service or until the 1990's, many years after the 
veteran's separation from service.  Nor is there any medical 
evidence linking this condition to any incident of service.  
The asbestos questionnaire completed by the veteran indicates 
that at the time of surgery in 1995 a VA physician had linked 
his adenocarcinoma of the rectum to asbestos exposure, but 
the VA medical records of his treatment and evaluations, 
including the report of his low anterior resection with 
stapled anastomosis in November 1995, have been obtained and 
do not contain such an opinion.  The veteran's lay statements 
are not sufficient to support a claim for a disability based 
on medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The examiner who conducted the examination of the 
veteran in July 1999 opined that it was unlikely that the 
adenocarcinoma of the veteran was related to asbestos 
exposure in service.

After consideration of all the evidence, the Board finds that 
the veteran's adenocarcinoma of the rectum was not present in 
service or for many years later, and that it is not related 
to an incident of service, including exposure to asbestos.  
The preponderance of the evidence is against the claim for 
service connection for this condition, and the claim is 
denied.

With regard to the claim for service connection for a 
respiratory condition based on exposure to asbestos, the 
above-noted manual provisions, require the presence of the 
claimed condition and of evidence linking it to exposure to 
asbestos in service.  In regard to a respiratory condition, 
there should be radiographic or other findings showing 
asbestosis.  In this case, the medical evidence does not show 
the presence of a chronic respiratory disease, COPD, until 
many years after service, and there is no medical evidence 
linking this condition to an incident of service, including 
exposure to asbestos.  As noted above, the veteran's lay 
statements linking a disability to exposure to asbestos are 
not sufficient to support a claim based on medical causation.  
Espiritu, 2 Vet. App. 492.

A service department medical report dated in November 1993 
notes that a chest X-ray of the veteran was reviewed for 
evidence of asbestosis and that pleural thickening was 
observed consistent with asbestosis.  VA X-rays subsequent to 
November 1993 are conflicting as to the presence of 
radiographic findings of asbestosis, and the veteran was 
scheduled for a VA medical examination in order to determine 
whether he had this condition.  The examination was conducted 
in July 1999 and the examiner was uncertain as to whether or 
not the veteran had asbestosis and he requested pulmonary 
function tests.  The pulmonary function tests performed in 
July 1999 were unreliable and the veteran was scheduled for 
another VA medical examination to determine whether he had 
asbestosis.  The examination was conducted in November 1999 
and the examiner, who was familiar with the radiographic 
findings of record, found no evidence of asbestosis.  It was 
opined that the findings in the pulmonary function tests were 
not likely due to asbestos exposure as there was no 
radiographic evidence of asbestosis.

After consideration of all the evidence, the Board finds that 
a chronic respiratory condition was not present in service or 
for many years later, and that the veteran's current COPD and 
other radiographic findings of the lungs are not related to 
an incident of service, including exposure to asbestos.  The 
preponderance of the evidence is against the claim for 
service connection for a respiratory disorder, and the claim 
is denied.

Since the preponderance of the evidence is against the claims 
for service connection for adenocarcinoma of the rectum and a 
respiratory condition, the benefit of the doubt doctrine is 
not for application with regard to those claims. .  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for adenocarcinoma of the rectum is 
denied.

Service connection for a respiratory condition is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

